DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No.14/875594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application introduces an Independent claim that is narrower in scope compared to independent claim 1 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Status of claims
This office action is in response to the amendment received on 02/08/2021.
Claim 1 was amended.
Claims 4 and 10 were canceled.
Claims 13-20 were previously withdrawn.
Claims 1-3, 5-9 and 11-20 are pending.
Claims 1-3, 5-9, 11 and 12 were examined.

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 9-11, filed on 02/08/2021), with respect to the rejection of claims '1-3, 5-9, 11 and 12 under 35 USC § 101 as being directed to an abstract idea have been fully considered but they are not persuasive. Specifically, Applicant asserts: “Claim 1 states that each of the steps are performed on a "first computing device", and that further features of the claim rely on messages received from a "second computing device" that directly the impact the function of the first computing device. In particular, the message that fulfills the condition on the hold received from the second computing device causes the first computing device to perform operations of incrementing and decrementing registers on the first computing device responsive to receiving and verifying the message. This is not a "method of organizing human activity."” Examiner respectfully disagrees. As indicated in the rejection, placing holds and distributing resources is a fundamental economic practice, which is grouped within certain methods of organizing human activity. 
Applicant further asserts “The present claims are directed at specifically preventing the incrementing and decrementing of registers on the first computing device except under certain specified conditions as described in the claims in order to facilitate payments based on HTTP requests.” Examiner respectfully disagrees with the interpretation given by Applicant of the Broadest Reasonable interpretation of the claims. Even though the claims recite “HTTP requests”, Examiner reminds Applicant that this is part of a wherein clause that states: receiving… instruction... wherein the first resource pool is controlled by a party that operates a system, wherein the system has submitted an HTTP request for network accessible content, and wherein the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool received from the system that has submitted the HTTP request is based on the submitted HTTP request”. Examiner is in the position that Applicant places undue weight to the not positively recited method steps attempting to further limit the step of “receiving… instructions…”. In other words, the claims attempt to further limit the step of “receiving… instructions…” by reciting not positively recited steps that relate to either structural aspects (i.e. “party that control a system”) or to steps unrelated to the 
Lastly, Applicant asserts “The method of the claims is not merely "linked to a particular technological environment", it has no functionality outside of the particular technological environment because it is directed at improving the operation of the computing devices within the technological environment.” Examiner respectfully disagrees. The method claims are directed to steps required to be performed “by/on a (plural) within the technological environment”.  Examiner is still in the position that the claims, directed to steps performed by a “first computing device” merely recite using a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed below.

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 8, filed on 02/08/2021), with respect to the rejection of claims 1-3, 5-9, 11 and 12 under 35 USC § 112(a) have been fully considered and are persuasive. The rejection under 35 USC § 112(a) has been withdrawn in view of the claim amendments. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1-3, 5-9, 11 and 12 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 9, filed on 02/08/2021), with respect to the rejection of claims 1-3, 5-9, 11 and 12 under 35 USC § 

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 11-13, filed on 02/08/2021), with respect to the rejection of claims 1-3, 5-9, 11 and 12 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims. Applicant asserts “In the present claims, the message that fulfills the hold serves the purpose of ensuring that no incrementing or decrementing of the registers on the first computing device occurs until there is confirmation that the appropriate incrementing and decrementing of registers on the second computing device has already occurred.” 
receiving, on the first computing device from a second computing device, a message that fulfills a condition of the hold, wherein the message that fulfills the condition of the hold is a transfer confirmation receipt indicating that a third register that is in a third resource pool on the second computing device and is associated with a second resource type was decremented by a third quantity, and a fourth register that is in a fourth resource pool on the second computing device and is associated with second resource type was incremented by the third quantity;
It appears Applicant places undue weight to language reciting what the received message “is” or “indicat(es)”. As described in the rejection, this language refers only to the type of data (i.e. description of the received “message”), and such data will not distinguish the claimed invention from the prior art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  Claims 5 and 11 recite the marking “Currently amended” however no amendments were provided. For examination purposes Examiner considers claims 5 and 11 as being “Previously Presented”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-3, 5-9, 11 and 12 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 

The claims recite distributing resources, which is an abstract idea. Specifically, the claims recite: 
a. “receiving... an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool, wherein a party that controls the first resource pool is controlled by a party that operates a system, wherein the system has submitted an ... request for network accessible content, and wherein the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool is received from the system that has submitted the... request is based on the submitted... request;”;b. “receiving... an instruction to place a hold on a second quantity of the first resource type in the first resource pool;”;c. “receiving... an authorization to place the hold on the second quantity of the first resource type in the first resource pool;”;d. “responsive to receiving the authorization, placing... the hold on the second 
which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of placing holds and distributing resources. In addition, the claims are also grouped within mathematical concepts because the steps recited describe distributing quantities between pools, which can be represented by formulas representing a mathematical relationship. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mathematical concepts groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using HTTP requests to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of distributing resources. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of distributing resources. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claims are not patent eligible. The dependent claims 2, 3, 5-9, 11 and 12 further describe the abstract idea of distributing resources. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 was amended to recite:
receiving, on first computing device, an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool …
receiving, on the first computing device, an instruction to place a hold on a second quantity of the first resource type in the first resource pool;
receiving, on the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool…
responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool…
 (Emphasis added).
However, the specification as filed recites, in connection with Fig. 19 (partially displayed):

    PNG
    media_image1.png
    568
    516
    media_image1.png
    Greyscale


[184] At 1906, a proposed transfer receipt may be sent. For example, the resource tracking computing device 200 may send, to any suitable computing device or system, such as the coordinator 400, a proposed transfer receipt. The proposed transfer receipt may indicate that the resource tracking computing device 200 has received the proposed transfer, but does not have the proper hold authorization yet and has stored the proposed transfer as the pending transfer 246 while awaiting the hold authorization. The proposed transfer receipt may be used by, for example, the coordinator 400 to indicate to the sender computing device 300 that a hold authorization is still needed before the transfer can proceed….
[186] At 1910, a hold may be placed on the resources to be transferred. For example, the resource tracking computing device 200, having received a hold authorization from the sender computing device 300, may place a hold on resources owned by the sending party in the resource pool 242. The type and quantity resources on which the hold is placed and the condition of the hold may be based on the proposed transfer that was received by the resource tracking computing device 200.
Therefore, a fair reading of the specification as filed would lead one of ordinary skill in the art to convey that, if the hold authorization is not present in the received proposed transfer (step 1902), the receiving device stores the transfer 1904 and sends a “proposed transfer receipt” that is used by coordinator 400 “to indicate to the sender computing device 300 that a hold authorization is still needed before the transfer can proceed”. The claims omit steps 1904 and 1906. However, absent the step 1904, one of ordinary skill in the art would not be able to reasonably convey in which manner the step 1910 is performed, as “The type and quantity resources on which the hold is placed and the condition of the hold may be based on the proposed transfer that was received by the resource tracking computing device 200.” In addition, absent the step 1906, the disclosure offers no further guidance on how the sender would be aware of the need to send the hold authorization, as claimed. In other words, while the specification as filed describes the receipt of the hold authorization 1908 as depending on sending a proposed transfer receipt out (1906), the specification as filed does not disclose an embodiment in which a hold authorization is received without the performance of the step of sending this “proposed transfer receipt”, as encompassed by the broadest 


Claim 1 was amended to recite:
receiving, on the first computing device from a second computing device, a message that fulfills a condition of the hold, wherein the message that fulfills the condition of the hold is a transfer confirmation receipt indicating that a third register that is in a third resource pool on the second computing device and is associated with a second resource type was decremented by a third quantity, and a fourth register that is in a fourth resource pool on the second computing device and is associated with second resource type was incremented by the third quantity;
However, Claim 1 was previously amended to recite:
receiving, on first computing device, an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool, wherein the first resource pool is controlled by a party that operates a system, wherein the system has submitted an HTTP request for network accessible content, and wherein the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool is-received from the system that has submitted the HTTP request is based on the submitted HTTP request;

With respect to HTTP requests, the specification as filed recites:
[121] A transfer chain may be used to make payments for HTTP requests. For example, the sender may be a computing device used to submit an HTTP request, for example, through any suitable web browser. The HTTP request may be, for example, for an article or other content type hosted on the web, or for a file to be downloaded. Submitting the HTTP request may cause a transfer chain to be set up between the sender and the host, owner, or provider of the content or file being requested. The transfer chain may transfer resources, such as funds from a specified account belonging to the sending party, to the host or owner, who may be the receiving party, in whatever form is acceptable to the receiving party. For example, the sending party may send a cryptocurrency, and the receiving party may receive US dollars. The transfer chain may use any suitable intermediaries in between the sender and the receiver. The transfer may be, for example, a micropayment.

Therefore, the initial paragraph of the claim refers to a transfer, such as a micropayment, between a sender and a “host” (i.e. a website).
The claims, however, were amended to recite an embodiment introducing an active “first computing device” and a passive “second computing device”, (i.e. “receiving, on the first computing device from a second computing device, a message that fulfills a condition of the hold…”). This embodiment is represented by Fig. 19 and paragraphs [181]-[192], which recites, inter alia:
[188] At 1914, a message may be received that satisfies the hold condition. For example, if there is a trusted system in, or involved in, the transfer chain, the condition on the held resources in the resource pool 242 at the resource tracking computing device 200 may be receiving a signed message from the trusted system. The resource tracking computing device 200 may receive the signed message from the trusted system, which may be, for example, the coordinator 400, or any other computing device or system in the transfer chain, and determine that the condition on the held resources has been fulfilled. If there is no trusted system, the condition on the held resources in the resource pool 242 may be receiving evidence that a destination transfer, for which the transfer of held resources will be the source transfer, has occurred. The resource tracking computing device 200 may receive, for example, a transfer confirmation receipt that was generated by the resource tracking computing device 600 upon completion of a transfer of resources that may be the destination transfer for the source transfer of resources from the resource pool 242. For example, the resource tracking computing device 600 may have transferred resources owned by the intermediary party to the receiving party, or to a second intermediary party.

Therefore, the amended claims introduce an embodiment requiring both a “payment for HTTP requests” (see paragraph [121]), in which a transfer chain is set up between the sender and the host and resources are transferred from a sending party to a receiving party, concurrently with an embodiment in which a resource tracking computing device 200 (first computing device) interacts with an intermediary computing device 600 (i.e. second computing device) and in which ultimately the claims do not require the “host” to receive the resources but rather only for adjusting resources of a resource tracking computing device associated with the sender. Therefore, one of ordinary skill in the art would reasonably convey that the claims attempt to mix an embodiment in which a transfer chain is set up and resources are transferred from a sending party to a receiving party with an embodiment which represents the interactions of intermediary computing devices and in which no final transfer to the receiving party is required. Dependent claims 2, 3, 5-9, 11 and 12 are also rejected since they depend on claim 1.

Claim 1 recites “verifying, by the first computing device, the message signed with the cryptographic private key using a cryptographic public key of the first resource pool that corresponds to the cryptographic private key”. The specification as filed recites, inter alia:
“[0153] a message signed with a private cryptographic key held by the coordinator 400, and verifiable with a corresponding public key which the resource tracking computing devices 200, 600, and 720, and the intermediary computing devices 100 and 710 have a copy of.”




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

 Claim 1 recites “the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool received from the system that…” in line 6. This language is unclear as there is insufficient antecedent basis for this language in the claim. In other words, the claims recite that "an instruction" is received, however, the claim does not recite that this "instruction", received on first computing device, is received "from this system". Therefore, it is unclear whether the "wherein" clause refers to the instruction received on the first computing device or whether it refers to the instruction being received elsewhere (i.e. by another device) "from the system". Dependent claims 2, 3, 5-9, 11 and 12 are also rejected since they depend on claim 1.

Claim 1 is directed to “method comprising steps performed by "first computing device"”. The claim includes language directed to further describing “first resource pool/party” - i.e. “wherein the first resource pool is controlled by a party that operates a system…”. However, according to Applicant's Specification, the “first resource pool/party” is not part of the claimed “method comprising steps performed by "first computing device"” - see, for instance, in the specification as filed: 
“[121] A transfer chain may be used to make payments for HTTP requests. For example, the sender may be a computing device used to submit an HTTP request, for example, through any suitable web browser. The HTTP request may be, for example, for an article or other content type hosted on the web, or for a file to be downloaded. Submitting the HTTP request may cause a transfer chain to be set up between the sender and the host, owner, or provider of the content or file being requested. The transfer chain may transfer resources, such as funds from a specified account belonging to the sending party, to the host or owner, who may be the receiving party, in whatever form is acceptable to the receiving party. For example, the sending party may send a cryptocurrency, and the receiving party may receive US dollars. The transfer chain may use any suitable intermediaries in between the sender and the receiver. The transfer may be, for example, a micropayment. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2, 3, 5-9, 11 and 12 are also rejected since they depend on claim 1.


Claim 1 is directed to “method performed on one or more data processing apparatuses”. The claim includes language directed to further describing “system” - i.e. “a system that has submitted an HTTP request for network accessible content…”. However, according to Applicant's Specification, the “system” is not part of the claimed “method performed on one or more data processing apparatuses” - see, for instance, in the specification as filed: 
“[121] A transfer chain may be used to make payments for HTTP requests. For example, the sender may be a computing device used to submit an HTTP request, for example, through any suitable web browser. The HTTP request may be, for example, for an article or other content type hosted on the web, or for a file to be downloaded. Submitting the HTTP request may cause a transfer chain to be set up between the sender and the host, owner, or provider of the content or file being requested. The transfer chain may transfer resources, such as funds from a specified account belonging to the sending party, to the host or owner, who may be the receiving party, in whatever form is acceptable to the receiving party. For example, the sending party may send a cryptocurrency, and the receiving party may receive US dollars. The transfer chain may use any suitable intermediaries in between the sender and the receiver. The transfer may be, for example, a micropayment. ”
Therefore, to one of ordinary skill, the scope of the claim is unclear (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). See also MPEP 2173.02 III B. Dependent claims 2, 3, 5-9, 11 and 12 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2003/0208440 A1), in view of Armstrong (US 2015/0262137 A1) and  in view of Ginter et al. (US 5,892,900).

1 2 3 4, Harada et al. teach a computer-implemented method (International payment system and method) comprising:  
receiving, on first computing device, an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool, wherein a party that controls the first resource pool is controlled by a party that operates a system, wherein the system has submitted an HTTP request... and wherein the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool is received from the system that has submitted the HTTP request is based on the submitted HTTP request (see Fig. 1, transaction parameters 102 and paragraphs [0034]-[0036]; Fig. 5, payment instruction and paragraphs [0050] and [0051]; Fig. 5, payment instruction and paragraphs [0050] and [0051]; paragraphs [0066] and [0073]); 

receiving, on the first computing device, an authorization to place the hold on the second quantity of the first resource type in the first resource pool (see Fig. 1, step 112 and paragraphs [0034]-[0038]; paragraph [0056]); 
responsive to receiving the authorization, placing, by the first computing device, the hold on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type, wherein the held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released (see Fig. 1, step 114 and paragraphs [0034]-[0038]; paragraph [0056]); 
receiving, on the first computing device, an instruction to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool, (see Fig. 1, step 114 and paragraphs [0034]-[0038]; paragraph [0056]); 
responsive to receiving the message that fulfills the condition on the hold, and the instruction to execute the transfer, and verifying the message signed with the cryptographic private key, releasing by the first computing device the hold on the held second quantity of the first resource type, decrementing by the first computing device a first register that is in the first resource pool and is associated with the first resource type by the first quantity using a cryptographic 
Harada et al. do not explicitly disclose a method comprising:  receiving, on the first computing device from a second computing device, a message that fulfills a condition of the hold, wherein the message that fulfills the condition of the hold is a transfer confirmation receipt indicating that a third register that is in a third resource pool on the second computing device and is associated with a second resource type was decremented by a third quantity, and a fourth register that is in a fourth resource pool on the second computing device and is associated with second resource type was incremented by the third quantity;;  the instruction comprising a message signed with a cryptographic private key; and verifying, by the first computing device, the message signed with the cryptographic private key of the first resource pool that corresponds to the cryptographic private key;  releasing the hold is responsive to verifying the message signed with the cryptographic public key; the HTTP request is for network accessible content.  
However, Armstrong discloses a method (Off-block chain transactions in combination with on-block chain transactions) comprising:  
receiving, on the first computing device from a second computing device, a message that fulfills a condition of the hold, wherein the message that fulfills the condition of the hold is a transfer confirmation receipt indicating that a third 
verifying, by the first computing device, the message signed with the cryptographic private key of the first resource pool that corresponds to the cryptographic private key (see Fig. 65, step 394 and paragraphs [0176]-[0178]); and
releasing the hold is responsive to verifying the message signed with the cryptographic public key (see Fig. 65, authorize the transaction after signature verification and paragraphs [0176]-[0180]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the signature verification and trading algorithm as disclosed by Armstrong in the method of Harada et al., the motivation being to increase security by verifying signatures and allow transacting bitcoin buy and sell orders (see Armstrong, paragraphs [0014], [0035] and [0039]).
The combination of Harada et al. and Armstrong does not explicitly disclose a method comprising:  the HTTP request is for network accessible content. 
However, Ginter et al. disclose a method (Systems and methods for secure transaction management and electronic rights protection) comprising:  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the smart objects and access protection mechanisms as disclosed by Ginter et al. in the method of Harada et al. and Armstrong, the motivation being to protect the rights of parties who create electronic content and efficiently operate as a highly configurable content control system (see Ginter et al., col. 4, lines 14-27 and col. 25, lines 36 to col. 26, line 24).
Moreover, with respect to claim 1, the claim recites non-functional descriptive material. Claim 1 recites “wherein the instruction… is based on the submitted HTTP request…”; “wherein the message that fulfills the condition of the hold is a transfer confirmation receipt indicating that a third register that is in a third resource pool and is associated with a second resource type was decremented by a third quantity, and a fourth register that is in a fourth resource pool and is associated with second resource type was incremented by the third quantity”; “receipt indicating that…” (Emphasis added). However, the limitations refer only to describing the type of data (i.e. “message”) and such data description will not distinguish the claimed invention from the prior art (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

 With respect to claim 25, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method further comprising: sending a transfer confirmation receipt indicating the decrementing of the first register and incrementing of the second register (see paragraph [0071]). 
With respect to claim 36 7, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method wherein the condition of the hold is fulfilled by a message that is a signed message from a trusted system (see paragraph [0056]). 
With respect to claim 58, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method wherein the second resource pool and the third resource pool track resources controlled by a first party (see paragraph [0057]). 

9, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method  further comprising receiving the instruction to transfer, the instruction to place the hold, the authorization to place the hold, the message the fulfills the condition of the hold, and the instruction to execute the transfer over a private network (see paragraphs [0006], [0027] and [0057]). 

With respect to claim 7, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Harada et al. disclose a method wherein the private network comprises a network using encrypted communications (see paragraph [0076]). 
With respect to claim 8 10 11 12, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method wherein the instruction to transfer the first quantity of the first resource type from the first resource pool to the second resource pool is based on a request  (see Fig. 1, transaction parameters 102 
a party that controls the second resource pool is a host, owner, or provider of network accessible content, and  (see col. 2, lines 33-56; col. 5, lines 14-28; col. 8, lines 19-49; col. 9, lines 19-45; col. 16, lines 20-44; col. 20, lines 4-22); and 
the request is to access the network accessible content (see col. 17, line 42 to col. 18, line 5; col. 25, lines 15-21; col. 33, lines 36-65; col. 34, lines 14-20; col. 37, lines 12-14; requests for electronic information content/smart objects and col. 38, line 36 to col. 39, line 3; col. 137, lines 4-21; Fig. 19, traveling object structure 860 and col. 137, line 51 to col. 138, line 62; Fig. 73, smart objects and col. 264, lines 44-67; col. 266, lines 15-22; Fig. 74, path 3014 and col. 268, lines 8-43). 
With respect to claim 913 14, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 8. Furthermore, Ginter et al. disclose a method wherein the request to access the network accessible content is an HTTP request (see Fig. 12, External services manager 772 and col. 109, lines 19-57; Fig. 73, smart objects and col. 264, lines 44-67; col. 266, lines 15-22; Fig. 74, path 3014 and col. 268, lines 8-43). 

15, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method wherein releasing the hold on the second quantity of the first resource type, decrementing a first register that is in the first resource pool and is associated with the first resource type by the first quantity, and incrementing a second register that is in the second resource pool and is associated with the first resource type by the first quantity, are performed on receiving the message that fulfills the condition on the hold and the instruction to execute the transfer and cannot be halted (see paragraph [0056]). 

With respect to claim 1216, the combination of Harada et al., Armstrong and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Harada et al. disclose a method wherein the resource type comprises a currency, cryptocurrency, financial instrument, commodity, physical good, specific item or items, or computational resource (see paragraphs [0034]-[0036]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
Stellar.org (NPL)  discloses a decentralized network, including multi-currency transactions in a distributed exchange.
Ginter et al. (US 6,658,568 B1) disclose trusted infrastructure support system, methods and techniques for secure electronic commerce transaction and rights management, including a transaction authority monitoring the status of an electronic transaction and/or process and maintains a secure, reliable record of what has happened so far and what still needs to happen for the overall transaction and/or process to complete.
Cole et al. (US 2009/0138398 A1) disclose a method and system for multi-currency escrow service for web-based transactions including accounts sub-ledgers and escrows.
Avazian et al. (US 2010/0287100 A1) disclose a method and system for cash remittances using a two country banking structure, including placing a hold on the remitter’s account.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites “an instruction to transfer”; “an HTTP request for network accessible content...”; “an instruction to place a hold...”; “an instruction to execute the transfer...”; “placing the hold… to create a held second quantity...”, statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 Claim 1 is a method claim and recites “ a party that operates a system...”; “wherein the system has submitted an HTTP request...”; “instruction to transfer… is received...”; “the system has submitted...”; “instruction to transfer... is based on the submitted HTTP request...”; “message that fulfills a condition...”; “a third register that is in a third resource pool and is associated with a second resource type was decremented by a third quantity...”; “a fourth register that is in a fourth resource pool and is associated with second resource type was incremented by the third quantity...”; “a message signed with… key...”; “key… that corresponds to the… key...”; “a first register that is in the first resource pool and is associated with the first resource type by the first quantity...”; “a second register that is in the second resource pool and is associated with the first resource type by the first quantity...”  language directed to not positively recited method steps. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
        3 Claim 1 is a method claim and recites “the first resource pool is controlled by a party that operates a system, wherein the system has submitted an HTTP request for network accessible content…” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        4 "Claim 1 recites “wherein… instruction… is based on the submitted HTTP request”, which is a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        
        5 Claim 2 recites “receipt indicating…” (Emphasis added), language directed to non-functional descriptive material.
        6 Claim 3 is a method claim and recites “the condition on the hold is fulfilled…...”;  language directed to not positively recited method steps.
        7 Claim 3 recites “a message that is a signed message from a trusted system… (Emphasis added), language directed to non-functional descriptive material.
        8 Claim 5 is a method claim and recites “pool(s) track resources controlled by a first party…...”  language directed to not positively recited method steps.
        9 Claim 6 is a method claim and recites “ wherein the private network comprises a network using encrypted communications” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        10 Claim 8 recites “request to access…”;, statements of intended use or field use.
        11 Claim 8 is a method claim and recites “is based on a request to access…”, language directed to not positively recited method steps.
        12 Claim 8 is a method claim and recites “a party that controls… is… ” . However, it has been held that structural limitations are not given weight in a method claim unless those limitations “affect the method in a manipulative sense and not amount to mere claiming of a particular structure.” (See Ex Parte Pfeiffer, 135 USPQ 31 (Bd. App. 1961)).
        13 Claim 9 recites “request to access…” , statements of intended use or field use. 
        14 Claim 9 recites “wherein the request to access… is an HTTP request (Emphasis added), language directed to non-functional descriptive material.
        15 Claim 11 is a method claim and recites “and cannot be halted...”, language directed to not positively recited method steps.
        16 Claim 12 recites “wherein the resource type comprises… (Emphasis added), language directed to non-functional descriptive material.